ALBRIGHT, Justice,
dissenting.
(Filed June 11, 2002)
Based upon the unusual circumstances of this case, I disagree with the majority’s decision to affirm the imposition of a thirty-year sentence. The circuit court was presented with the State’s recommendation of a fifteen-year sentence. Upon hearing the vigorous arguments of the victims’ families, however, the court doubled the recommended sentence and determined that a thirty-year sentence was appropriate for this young man with no prior felony convictions.
The lower court’s decision to double the recommended sentence appears to have been based entirely upon the statements of the victims’ families, requesting more stringent punishment. While a determination of the proper length of sentence was technically within the trial court’s discretion, I am shocked by the degree to which the trial judge increased the sentence. It was wholly appropriate for the trial judge to evaluate the victim impact statements and consider the requests of the victims’ families, but there was also an obligation to impose a sentence appropriate to the crime committed. Doubling the recommended sentence seems excessive in this situation. In light of this extraordinary circumstance, I would conclude that thirty years constitutes an excessive sentence and that the lower court abused its discretion.
I therefore respectfully dissent.
I am authorized to state that Justice ST ARCHER joins in this dissent.